CHURCHILL, J.
Heard on plaintiff’s motion to file an additional count and on defendant’s motion to strike the first count from the declaration.
The plaintiff is within the rule laid down in Chobanian vs. Washburn Wire Company, 33 R. I. 289. No new cause of action is set up in the proposed additional count. As far as the discretion of this Court is involved, it does not appear that the defendant will be surprised or suffer any particular hardship since the matter of the lack of chains was raised on the first trial of the case and at that time it was undisputed that the bus was not equipped with such appliances.
The motion to add an additional count is granted.
In respect to the motion to strike: the case in this aspect is ruled by the rescript of the Supreme Court remanding the case to the Superior Court for a new trial. The motion to strike the first count is denied.